Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/21 has been entered.
Claims 98 and 112 have been amended. Claims 98, and 100-115 are pending and are under examination.

Claim Rejections Withdrawn
The rejection of claims 98-115 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment to the claims.
The rejection of claims 98-115 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claims.
The rejection of claim 99 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the cancellation of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 113 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Please clarify which polysaccharide is being referred to in claim 113 since there are two polysaccharides in claim 98, which are the produced polysaccharide repeat unit that does not comprise a hexose at the reducing end and the donor polysaccharide repeat unit. It appears the polysaccharide of claim 113 is the donor polysaccharide. 

Claim 113 lists several polysaccharides from S. pneumoniae. Claim 98 requires that the donor polysaccharide comprises a hexose at the reducing end. However, not all the S. pneumoniae capsular polysaccharides listed in claim 113 have a hexose at the reducing end of the polysaccharide repeat unit. 


    PNG
    media_image1.png
    385
    414
    media_image1.png
    Greyscale


In addition CP4 capsular polysaccharide does not comprise a hexose at the reducing end but comprises a hexose monosaccharide derivative i.e. D-GalNAc as evidenced by Wacker et al. US 2015/0273043:

    PNG
    media_image2.png
    80
    440
    media_image2.png
    Greyscale



Applicant is urged to check all the CP  structures listed in claim 113 so as to remove those who are not candidate donor polysaccharides which are required to have a hexose at the reducing end of the polysaccharide repeat unit.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 113 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 
Claim 113 does not further limit the scope of claim 98 because in claim 98 the donor oligosaccharide or polysaccharide is that of S. pneumoniae but 

Claim 113 lists several polysaccharides from S. pneumoniae. Claim 98 requires that the donor polysaccharide comprise a hexose at the reducing end. However, not all the S. pneumoniae capsular polysaccharides listed in claim 113 have a hexose at the reducing end of the polysaccharide repeat unit. 
For instance, CP1 polysaccharide does not comprise a hexose at the reducing end but comprises a hexose monosaccharide derivative i.e. D-FucNAc4N as evidenced by Wacker et al. US 2015/0273043:

    PNG
    media_image1.png
    385
    414
    media_image1.png
    Greyscale


In addition CP4 capsular polysaccharide does not comprise a hexose at the reducing end but comprises a hexose monosaccharide derivative i.e. D-GalNAc as evidenced by Wacker et al. US 2015/0273043:

    PNG
    media_image2.png
    80
    440
    media_image2.png
    Greyscale


For these reasons, claim 113 does not further limit the subject matter of claim 98.
Applicant is urged to check the structures listed in claim 113 so as to remove those who are not candidate donor polysaccharides which are required in claim 98 to have a hexose at the reducing end of the polysaccharide repeat unit.
  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Status of Claims
Claim 113 is rejected. Claims 98, 100-112 and 114-115 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645